Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence of forcible compulsion was legally insufficient, or, alternatively, that it was against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We disagree. The jury could reasonably have concluded that the victim submitted to sodomy and sexual abuse on the occasion at issue because defendant threatened her with physical injury (see, Penal Law § 130.00 [8]). We have examined defendant’s other contentions and find that none has merit. (Appeal from judgment of Supreme Court, Erie County, Kubiniec, J. — sodomy, first degree; sexual abuse, first degree.) Present — Doerr, J. P., Den-man, Boomer, Green and Pine, JJ.